DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-16 of prior U.S. Patent No. 11,290,104. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,290,104. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Instant application
 U.S. Patent No. 11290104 – hereinafter ‘104
1. A driving circuit, comprising: a primary driver configured to receive a first signal and generate a second signal based on the first signal, driving capability of the second signal being greater than that of the first signal; and an auxiliary driver connected to an output terminal of the primary driver and configured to receive the first signal and control ON/OFF of a semiconductor device for generating an auxiliary driving signal based on the first signal, the auxiliary driving signal being configured to shorten a rise time of the second signal.

1. A driving circuit, comprising: a primary driving module configured to receive a first signal and generate a second signal based on the first signal, driving capability of the second signal being greater than that of the first signal; and an auxiliary driving module connected to an output terminal of the primary driving module and configured to receive the first signal and generate an auxiliary driving signal based on the first signal, the auxiliary driving signal being configured to shorten a rise time of the second signal; 
wherein the auxiliary driving module comprises: a second pull-up transistor configured to generate the auxiliary driving signal; and an edge enhancement unit connected to a control terminal of the second pull-up transistor and configured to receive the first signal and generate an edge enhancement signal based on the first signal, the edge enhancement signal being configured to control ON/OFF of the second pull-up transistor.


Claim 1 of the instant application is broader than claim 1 of the Patent ‘104
(without the claim limitation “wherein the auxiliary driving module comprises: a second pull-up transistor configured to generate the auxiliary driving signal; and an edge enhancement unit connected to a control terminal of the second pull-up transistor and configured to receive the first signal and generate an edge enhancement signal based on the first signal, the edge enhancement signal being configured to control ON/OFF of the second pull-up transistor.”) Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent ‘104.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ochi JP 2015-186071A with the English language machine translation thereof.
Regarding claim 1, Ochi discloses a driving circuit [see fig. 1], comprising: a primary driver [21] configured to receive a first signal [control signal generates from 24] and generate a second signal [output of 21] based on the first signal, driving capability of the second signal being greater than that of the first signal; and an auxiliary driver [22] connected to an output terminal of the primary driver [22 connected to output node 21] and configured to receive the first signal and control ON/OFF of a semiconductor device [22a/22b] for generating an auxiliary driving signal [output signal 22] based on the first signal, the auxiliary driving signal being configured to shorten a rise time of the second signal [see page 4].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Kim (US 2011/0001510)
Regarding claim 2, Ochi discloses all the features with respect to claim 1 as outlined above. Ochi further discloses wherein the primary driver comprises: a first pull-up transistor [21a]; a first pull-down transistor [21b]; and wherein the first pull-up transistor and the first pull-down transistor are configured to generate the second signal together, and an output terminal of the first pull-up transistor and an output terminal of the first pull-down transistor are connected to each other to output the second signal together [see fig. 1]. Ochi does not explicitly disclose a pre-driving circuit connected to the first pull-up transistor and the first pull-down transistor, the pre-driving circuit being configured to receive the first signal and control ON/OFF of the first pull-up transistor and ON/OFF of the second pull-up transistor based on the first signal;
	However, Kim discloses [see fig. 1] a pre-driving unit [11] connected to a first pull-up transistor [MDRV1] and a first pull-down transistor [MDRV2], the pre-driving unit being configured to receive a first signal [Data_out] and control ON/OFF of the first pull-up transistor and ON/OFF of the second pull-up transistor based on the first signal. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Ochi by incorporate the pre-driver as thought in Kim in order to utilize well known pre driver in the circuit.
6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Kim. 
Regarding claim 3, Ochi in view of Kim discloses all the features with respect to claim 2 as outlined above. Ochi in view of Kim discloses the first pull-up transistor and the first pull-down transistor are a pair of n-type and p-type MOSFETs (metal-oxide-field-effect transistor) instead of both N-type transistors, these are just different types of transistors and thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute one type of transistor for the other in the absence of unexpected results in order to have an optimum working condition for the circuit since this practice is well known in the art.
Regarding claim 4, the combination as indicated above discloses wherein a drain of the first pull-up transistor is connected to a power supply voltage, a source of the first pull-up transistor is connected to a drain of the first pull-down transistor, and a source of the first pull- down transistor is connected to a ground voltage; wherein the source of the first pull-up transistor and the drain of the first pull-down transistor are configured to output the second signal together [see fig. 1 of Ochi].
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842